DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/23/2020. Claims 1-20 are still pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,454,814. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘814 Patent Claim 1 Claims
A method comprising:
A method comprising:
subsequent to receipt of a plurality of packets from a first customer network node destined for a second customer 
, ;

if a local connection is determined to exist between the first provider network node and the second customer network node, determining whether the local connection has failed;
if the local connection is determined not to have failed, switching the plurality of packets to the second customer network node to provide preferred path local switching via the local connection instead of via the EVPN-VPWS domain;  and
if the local connection is determined not to have failed, switching the plurality of packets to the second customer network node to provide preferred path local switching via the local connection instead of via the EVPN-VPWS domain;  and
if the local connection is determined to have failed, switching the plurality of packets to the second customer network node via the EVPN-VPWS domain.
if the local connection is determined to have failed, switching the plurality of packets to the second customer network node via the EVPN-VPWS domain.


	Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations of those in claim 1 of the ‘814 patent. There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious for the following 
	As per dependent claims 2-9, the claims are deemed obvious over the dependent claim 2-10 of the ‘814 patent for the same rationales applied to base claim 1 as discussed above.
	Pertaining group claims 10-17, the claims are deemed obvious over group claims 11-17 for the same rationales applied to group claims 1-9 as discussed above.
	Pertaining group claims 18-20, the claims are deemed obvious over group claims 18-23 for the same rationales applied to group claims 1-9 as discussed above.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application variously and essentially draw to the same limitations as those in claims 1-20 of the ‘814 patent.  Should a response to this Office Action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Pertaining the nonstatutory obviousness-type double patenting rejection of claims 1-20 as being unpatentable over claims 1-20 of the U.S. Patent No. 10,454,814, the Applicant appears to state that “Applicant respectfully requests that the nonstatutory obviousness-type double patenting rejection be held in abeyance until such time as allowable subject matter is agreed upon by the Examiner.  Applicant may consider filing a Terminal Disclaimer upon determination of allowable subject matter in order to overcome this rejection, if or when appropriate.”
The statement is noted but not persuasive and the rejection is maintain.  In a spirit of compact prosecution, the Applicant is encourage to timely file a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the outstanding rejection and to place the instant application in a favorable condition for allowance.
Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is issued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bragg (US 8,948,055).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 18, 2021